Citation Nr: 0118593	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant claims qualifying military service from July 
1941 to March 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of VA Manila Regional Office 
(RO) which determined that the appellant did not have legal 
entitlement to VA benefits.

By form completed in August 2000, the appellant requested a 
personal hearing before a hearing officer at the RO.  Such a 
hearing was scheduled for March 2001.  He was notified of the 
date and time of the hearing by September 2000 letter sent to 
his last known address.  He failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Also, he requested and was scheduled for a personal hearing 
before a Member of the Board at the RO in June 2001.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2000), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's service does not meet the basic eligibility 
requirements for VA benefits. 38 U.S.C.A. §§ 101, 107, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 
3.8(b), 3.159(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although this claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  As set 
forth in more detail below, all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  The Board notes that by March 2000 letter, the 
appellant was informed of the nature of the evidence, which 
would help substantiate his claim.  Also, a detailed 
Statement of the Case was sent to him in August 2000, and the 
RO made efforts to verify his service.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under VCAA.  As the RO fulfilled its 
duty to assist, and because the change in law has no material 
effect on adjudication of this claim, the Board can consider 
the merits of this appeal without prejudice to him.  Bernard 
v Brown, 4 Vet. App. 384 (1993).

By letter received in September 1999, the appellant stated 
that he was a World War II veteran and former prisoner of 
war.  He indicated that during captivity, he suffered from 
beriberi, dysentery, malaria, swelling of the legs and feet, 
and other diseases.  He expressed belief that he was entitled 
to VA benefits for his heart disease and other disabilities.  
The record contains a photocopy of an incomplete version of 
his service records submitted by him indicating a chronology 
of his activities before, during and after World War II.

In January 2000, he submitted a Former POW Medical History 
form indicating service between July 1941 and August 1945.  

That month, he submitted his formal claim for VA compensation 
benefits, apparently seeking service connection for ischemic 
heart disease and beriberi.  He indicated that he served from 
July 1941 to March 1946.

In January 2000, the RO contacted the U.S. Army Reserve 
Personnel Center (ARPERCEN) requesting verification of 
service.  The RO provided the appellant's name, date of 
birth, and VA file number.

In March 2000, the RO sent him a letter asking him to detail 
certain aspects of his prisoner of war experience including 
date of capture, events leading to surrender, date of release 
or escape, etc.  The RO also requested supporting 
documentation such as Philippine Red Cross records, War 
Claims Commission records, the Japanese Parole Certificate 
for released prisoners of war, and the like.  In a letter 
received in April 2000, the appellant responded that he 
surrendered in May 1942 and was released by Japanese forces 
in May 1943.  He included the names of the camps in which he 
was held.

In April 2000, ARPERCEN advised the RO that it did not find 
any evidence that the appellant served as a member of the 
Commonwealth Army of the Philippines, including the 
guerrillas, in the service of the Armed Forces of the United 
States.

By May 2000 determination, the RO denied his claim because 
records showed he did not have the required military service 
to be eligible for VA benefits.

In a June 2001 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by ARPERCEN.  The RO stated that the individual 
records for each potential claimant were maintained in 
alphabetical order.  It was noted that ARPERCEN had 
repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERCEN had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERCEN.  The RO again noted 
that the service department had certified that the appellant 
had no valid service, based on the personal information 
provided.

He claims that his military service meets the requirements 
for eligibility for VA benefits on the basis that he was a 
"veteran."  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department, (2) 
the document contains needed information as to length, time 
and character of service; and (3) in the opinion of the VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).

In this case, none of the material submitted by the appellant 
is sufficient to prove qualifying service.  Thus, VA is bound 
by the certification of the service department which shows 
that he did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Duro 
v. Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115 (1993).  Further, the Board finds that 
the record contains no additional evidence which would 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

Consequently, as the appellant did not have the requisite 
service to qualify him for VA benefits, his claim is denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where the law is 
dispositive, as here, the claim must be denied due to an 
absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

